DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/238,451, filed on 08/16/2016.

Allowable Subject Matter
Claims 16-23 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The following prior arts were found during the course of the examination:   Carda et al US 2009/0004637, Nasca US US 4,601,673, Jardon US 2,593,150,  Huaser US 10,400,950, Ottensmeyer et al US 20150037775 and Somani US 20020198515.  Please see the final office action in application 15/238,451 on how the Carda, Nasca, Jardon and Huaser can form the eye model structure on claim 16.  The Ottensmeyer and Somani reference provides a teaching of a positioning device that mechanically adjust the position and orientation of the eye model.  However, the Ottensmeyer and Somani reference is silent on the eye tracker that is configured to detect and quantify movement of the eye model as it is moved by the positioning device.  None of the these prior art shows any evidence of a reasonable likelihood of success for an eye tracking eye system that is configured to detect and quantify movement of the eye model as it is moved by the positioning device.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J UTAMA whose telephone number is (571)272-1676. The examiner can normally be reached 9:00 - 17:30 Monday - Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J UTAMA/Primary Examiner, Art Unit 3715